Title: [Diary entry: 30 January 1786]
From: Washington, George
To: 

Monday 30th. Thermometer at 54 in the Morning—56 at Noon and 50 at Night. The Morning foggy, with showers at intervals till near 11 oclock after which it cleared, with a brisk Southwardly wind. Mrs. Washington with Betcy & Patcy Custis came home, from Abingdon before dinner and after it Colo. Greyson & Mr. Orr left this. Planted the Hemlock Pine wch. was brought to me by Cornelius McDermot Row from Colo. Blackburns, in my shrubberies—and—on sixteen square rod of ground in my lower pasture, I

put 140 Bushels of what we call Marle viz—on 4 of these N. Wt. corner were placed 50 bushels—on 4 others So. Wt. Corner 20 bushels—On 4 others So. Et. Corner 40 bushels and on the remaining 4: 20 bushels. This marl was spread on the Sod, in these proportions—to try—first whether what we have denominated to be marl possesses any virtue as a manure—and secondly—if it does, the quantity proper for an acre. Transplanted (after dividing it into two) the French honeysuckle in my North garden to the Lawn—one half in front of ea. garden gate.